EXHIBIT 10.1

REIMBURSEMENT AGREEMENT
Dated as of March 16, 2015

IN CONSIDERATION of The Bank of Nova Scotia (the “Bank”) issuing or amending
from time to time, its Irrevocable Standby Letter of Credit or Irrevocable
Letter of Guarantee (individually a “Credit” and collectively “Credits”, meaning
the Irrevocable Standby Letter of Credit or Irrevocable Letter of Guarantee
which Patterson-UTI Energy, Inc. has requested the Bank to issue pursuant to the
written application of the Applicant or a counter guarantee or supporting letter
of credit which the Bank is authorized to issue hereunder, where “Applicant”
means Patterson-UTI Energy, Inc. and each party signing the Application, where
“Application” means the written Application from the Applicant requesting the
Bank to issue Irrevocable Standby Letter of Credit or Irrevocable Letter of
Guarantee from time to time), or requesting another institution to issue its
irrevocable standby letter of credit or irrevocable letter of guarantee against
the Bank’s counter guarantee or supporting letter of credit, pursuant to an
Application, the Applicant and if more than one, each of them jointly and
severally, hereby agree(s) with the Bank as follows:



1.   The Applicant shall reimburse the Bank on demand at the branch/agency of
the Bank the amount of each Drawing, (where “Drawing” means any demand or other
request for payment or any draft, bill of exchange or other instrument presented
for payment under the Credit, in compliance with requirements of the Credit and
includes any payment of the proceeds of a Drawing into court or otherwise to the
credit of the outcome of any action or proceeding), paid or to be paid, by the
Bank pursuant to a Drawing under the Credit. Each reimbursement or prepayment by
the Applicant under this paragraph shall be made, either in the Local Currency
equivalent of each Drawing, (where “Local Currency” means the currency of the
country in which the branch/agency of the Bank, set out on the written
application of the Applicant, is located), paid or to be paid by the Bank, or in
the currency in which the Bank is to make, has made, or may be called upon to
make payment under the Credit. If a time draft is presented in respect of a
Drawing under a Credit, the Bank may notify the Applicant of the amount and
maturity date of such time draft and the Applicant will make such payment
without demand sufficiently in advance of its maturity to enable the Bank to
arrange for cover in same day funds to reach the place where the time draft is
payable no later than the date of maturity of such time draft.



2.   The obligation of the Applicant to reimburse the Bank in accordance with
paragraph 1 shall be absolute, unconditional and irrevocable and shall not be
reduced by any Drawing paid or acted upon being invalid, insufficient,
inaccurate, false, fraudulent or forged or being subject to any defence or being
affected by any right of set-off, counterclaim or recoupment which the Applicant
may now or hereafter have against the Beneficiary, (where “Beneficiary” means
the party in favour of whom or which the Applicant has requested the Bank to
issue the Credit and in the case of a transferable Credit, each transferee, and
where the Bank has issued a counter guarantee or supporting letter of credit,
“Beneficiary” means the party in favour of whom or which the counter guarantee
or supporting letter of credit has been issued), the Bank or any other person
for any reason whatsoever including the fact that a Drawing is held by the Bank
or any of its correspondents in its or their own right, or the fact that the
Bank or its correspondents paid any Drawing or Drawings aggregating up to the
amount of the Credit drawn upon notwithstanding:



  (a)   any contrary instructions from the Applicant;



  (b)   the occurrence of any event including, without limitation, the
commencement of legal proceedings to prohibit payment of such Drawing; or



  (c)   the issuance of any order of any government, agency, governing body or
court whether or not having jurisdiction in the premises.

Any payment, action, inaction, or omission, made, taken or suffered by the Bank
or any of the Bank’s correspondents under or in connection with such Credit or
any Drawing made thereunder, if in good faith and in conformity with all laws,
regulations or customs applicable thereto shall be binding upon the Applicant
and shall not place the Bank or any of its correspondents under any resulting
liability to the Applicant. Without limiting the generality of the foregoing,
the Bank and its correspondents may receive, accept or pay as complying with the
terms of such Credit, any Drawings thereunder, otherwise in order which may be
signed by, or issued to, the administrator or any executor or liquidator for
succession purposes of, or the trustee in bankruptcy of, or the receiver for any
property of, or other person or entity acting as the representative or in the
place of, such Beneficiary or its successors and assigns. The Applicant further
agrees that the Bank shall not be liable for issuing a Letter of Guarantee in
lieu of a Standby Letter of Credit, for any choice of another institution to
issue a standby letter of credit or letter of guarantee against the Bank’s
counter guarantee or supporting letter of credit, or for any act or omission of
such institution whether in issuing a standby letter of credit or letter of
guarantee on instructions of the Bank or otherwise.



3.   The Applicant authorizes and directs the Bank to pay any Drawing on demand
and in such currency as the Bank may determine to be appropriate, all commission
in respect of each Credit (so long as the Bank shall be contingently obligated
under such Credit) and fees and charges for issuing or amending such a Credit
computed and payable at such time and at such rates as and in accordance with
the Bank’s prevailing practice and all other reasonable expenses which the Bank
may incur in connection with each Credit including, without limitation, charges
and expenses of other banks or other parties paid or to be paid by the Bank on
behalf of the Applicant. Such payment by the Bank shall be made without
reference to or confirmation of the Applicant. Moreover, the Applicant will pay
to the Bank interest on all amounts not paid by the Applicant on the date of
demand or when otherwise due at the reference rate of interest then in effect in
the relevant currency and location, being Libor plus 2.25% per annum, calculated
daily and payable monthly not in advance on the basis of a calendar year for the
actual number of days elapsed, with interest on overdue interest at the same
rate as on the principal.



4.   Upon the happening and continuation of any one or more of the following
events, (each an “Event of Default”):

a. the non-payment of any of the obligations of the Applicant under this
Agreement (i) to reimburse the Bank for Drawings on demand, or (ii) to pay
within 5 days after the same becomes due, any other amounts due hereunder or
under any other agreement between the Applicant and the Bank;

b. the failure of the Applicant to perform or observe (i) any term or covenant
hereof (other than those specified in clause 4(a) above or 4(b)(ii) below) and
such failure continues for 30 days after delivery of written notice thereof to
the Applicant from the Bank or (ii) any covenant contained in paragraph 12 or 13
of this Agreement;

c. the failure of the Applicant to pay its debts as they become due or the
admission in writing by the Applicant of its inability to pay its debts
generally, the institution by or against the Applicant of proceedings respecting
bankruptcy, insolvency, liquidation, winding up, reorganization arrangement,
adjustment, protection, relief, composition of it or its debts under any laws
relating to bankruptcy, insolvency or reorganization or relief of debtor or the
seeking of entry of an order for relief or the appointment of a receiver,
trustee or other similar official for the Applicant or for any substantial part
of its property or the taking of any corporate action by the Applicant to
authorize any of such actions, and in any instance where instituted against the
Applicant, such proceeding continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in such proceeding;

d. the occurrence of any of the events noted in this paragraph with respect to
any person or entity which has guaranteed any obligations of the Applicant to
the Bank or if a guarantor’s guarantee of the Applicant’s obligations to the
Bank lapse or becomes unenforceable;

e. the occurrence of an event of default in any credit, debt or lending
agreement existing between the Applicant and any lender or creditor featuring a
principal outstanding face value amount exceeding US$50 million which event of
default results in the acceleration of the debt governed by such agreement, or
permits the holders thereof, subject to stated notice and cure periods, to
accelerate such debt;

then the Bank may, at its option, take any or all of the following actions:
(w) require that the Applicant deposit with or deliver to the Bank cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to the Bank (and the Applicant hereby grants to the Bank a security
interest in all such cash, deposit accounts, all balances therein, and all
proceeds of the foregoing) in an amount equal to at least 105% of the sum of the
aggregate amount available to be drawn under all outstanding Credits at such
time plus any unreimbursed portion of any Drawing (as each such amount is
determined by the Bank); (x) declare any and all other obligations of the
Applicant under this Agreement or any Credit to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, or other notice of any kind, all of which are hereby expressly
waived by the Applicant; (y) declare the obligation (if any) of the Bank to
issue further Credits or amend, modify, increase, or extend existing Credits
under the Application(s) to be terminated, whereupon such obligation shall be
terminated; and (z) exercise all rights and remedies available to it under this
Agreement, the UCP or ISP (each as defined below), or applicable law; provided,
however, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Applicant under the Bankruptcy Code of the United
States, the obligation (if any) of the Bank to issue, amend, modify, increase,
or extend Credits shall automatically terminate, the unpaid amount of all
obligations outstanding under this Agreement or any Credit shall automatically
become due and payable, and the Applicant shall be obligated to cash
collateralize its contingent and other obligations under this Agreement and any
Credits in the manner set forth above, in each case without further act of the
Bank.



5.   The Applicant hereby irrevocably undertakes, upon the Bank’s request
pursuant to clause (w) of Section 4 of this Agreement after the occurrence and
during the continuation of an Event of Default, to immediately place immediately
available funds with the Bank in the amount required pursuant to clause (w) of
Section 4.



6.   All deposits hereafter held by the Bank for the payment or discharge of any
and all present or future indebtedness and liability of the Applicant to the
Bank and all deposits of the Applicant hereafter in the possession or control of
the Bank for any purpose including monies on deposit or monies held for
safekeeping, shall be held by the Bank as security for the payment of all
amounts which become payable by the Applicant to the Bank under or in connection
with this Agreement, and the Applicant hereby grants a security interest to the
Bank in respect of all such aforementioned deposits to the extent necessary to
achieve the foregoing.



7.   The Applicant irrevocably confirms that the Bank may, except to the extent
not permitted by law, in accordance with applicable law, sell by public or
private sale or realize in such other manner all or any security held by the
Bank and any moneys received by the Bank as proceeds of any such sale or
realization, after deduction of all costs and expenses incurred by the Bank in
connection therewith, shall be applied against any amount payable by the
Applicant to the Bank under this Agreement and on any other indebtedness or
liability of the Applicant to the Bank.



8.   Further, the Applicant hereby irrevocably confirms that the Bank is hereby
authorized to set-off and apply any and all deposits (at any time held) and
other indebtedness at any time owing by the Bank to or for the credit of the
account of the Applicant against any and all obligations of the Applicant now or
hereafter existing under this Agreement irrespective of whether or not the Bank
shall have made demand under this Agreement and despite such deposit,
indebtedness or obligation being unmatured or contingent. Such rights of the
Bank under this paragraph are in addition to other rights and remedies which the
Bank may have.



9.   The Applicant will indemnify the Bank from and against:

a. all loss or damage to the Bank arising out of its issuance of, amendments to,
or any other action taken by the Bank in connection with a Credit, other than
loss or damage resulting from its gross negligence or wilful misconduct; and

b. all costs and expenses (including attorney’s fees and expenses) of all claims
or legal proceedings arising out of the Bank’s issuance or amendment to a Credit
or incidental to the collection of amounts owed by the Applicant hereunder or
the enforcement of the Bank’s rights hereunder, including, without limitation,
legal proceedings related to any court order, injunction or other process or
decree restraining or seeking to restrain the Bank from paying any amount under
a Drawing.



10.   If, for the purpose of obtaining judgment in a court or tribunal in any
jurisdiction, it is necessary to convert amounts due hereunder in any currency
into a second currency such conversion shall be made at the rate of exchange
quoted by the branch/agency of the Bank set out on the Application at 10:00 a.m.
on the business day immediately prior to the date of judgment. Further, as a
separate obligation, the Applicant will pay to the Bank any additional amount
over and above that determined using the rate of exchange cited above if the
rate of exchange used at the date of payment to the Bank is less favourable to
the Bank than it was at the date of judgment in instances which the Bank is
required to convert the amount of any judgment into the amount of any obligation
it may owe at any time.



11.   In the event the Applicant applies from time to time hereafter for any
extension of the expiry date or for any renewal or increase in the amount of the
Credit or any other modification of its terms, this Agreement shall continue in
force and apply to the Credit so extended, renewed, increased or otherwise
modified and to any action taken by the Bank or its agents or correspondents in
accordance with such extension, renewal, increase or other modification.



12.   The Applicant agrees that its payment obligations hereunder shall be
guaranteed by its subsidiaries in the manner and scope as the Applicant’s
obligations are guaranteed under its Bank Facility (meaning the facility
evidenced by the Credit Agreement dated as of September 27, 2012, as amended,
restated, modified, refinanced, or replaced and in effect, the “Bank Facility”),
and in furtherance thereof, the Applicant shall cause such subsidiaries (each,
until released from its guarantee obligations, a “Guarantor”) to (a) execute and
deliver a continuing guaranty agreement in the form and substance as attached
hereto as Exhibit A (the “Guaranty”) and (b) to the extent similar documentation
is required in connection with the Bank Facility, deliver to the Bank documents
of the types referred to in clauses 16(b) and (c) and favorable opinions of
counsel to such person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the Guaranty), all in form,
content, and scope reasonably satisfactory to the Bank. The Bank hereby agrees
that, if and to the extent that any Guarantor is released, or its obligations
otherwise modified, as a guarantor under the Bank Facility, then it shall be
released (or obligations so modified) as a Guarantor under the Guaranty, and if
any amendment or deletion is made to any provision of the guaranty agreement
related to the Bank Facility or to any provision in the Bank Facility related to
such guaranty, guaranty agreement or any guarantor thereunder, or any person or
entity required to be or become a guarantor thereunder, then such amendment or
deletion, as applicable, will be included, mutatis mutandis, in this Agreement
and the Guaranty, and in each of the foregoing instances, such release,
modification, amendment, deletion or the like revisions shall occur
automatically upon the occurrence of the corresponding event in, or in relation
to, the Bank Facility, without consent from, or any other action or writing by,
the Bank, and then and thereafter shall be binding upon the Bank. In furtherance
of the foregoing, but neither as a condition to the automatic and binding
operation or effect thereof nor in derogation of such operation or effect
thereof, the Bank shall execute and deliver to the Applicant, at Applicant’s
expense, such written evidence as shall be reasonably requested by the Applicant
to further memorialize any of the foregoing.



13.   The Applicant agrees that if obligations under the Bank Facility are
secured by liens on its or any of its subsidiaries’ property, then its
reimbursement obligations and (to the extent similar obligations would be
secured under the Bank Facility) other obligations under this Agreement and any
Credits will be equally and ratably secured by all property subject to such
liens securing the Bank Facility, and the Applicant or its subsidiaries, as
applicable, agree to execute and deliver documentation reasonably satisfactory
to the Bank, including, to the extent similar documentation is required in
connection with the Bank Facility, documents of the types referred to in clauses
16(b) and (c) and favorable opinions of counsel to such person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of such documentation), all in form, content, and scope
reasonably satisfactory to the Bank. The Bank hereby agrees that, if and to the
extent that any lien is released, or its or any of its subsidiaries’ obligations
are otherwise modified, as a grantor of liens for the Bank Facility, then the
corresponding lien securing obligations under this Agreement and the Credits
shall be released (or the applicable grantors’ obligations so modified), and if
any amendment or deletion is made to any provision of any lien agreement related
to the Bank Facility or to any provision in the Bank Facility related to such
lien, lien agreement or any lien grantor thereunder, or any person or entity
required to be or become a lien grantor thereunder, then such amendment or
deletion, as applicable, will be included, mutatis mutandis, in this Agreement
and its related lien agreements, and in each of the foregoing instances, such
release, modification, amendment, deletion or the like revisions shall occur
automatically upon the occurrence of the corresponding event in, or in relation
to, the Bank Facility, without consent from, or any other action or writing by,
the Bank, and then and thereafter shall be binding upon the Bank. In furtherance
of the foregoing, but neither as a condition to the automatic and binding
operation or effect thereof nor in derogation of such operation or effect
thereof, the Bank shall execute and deliver to the Applicant, at Applicant’s
expense, such written evidence as shall be reasonably requested by the Applicant
to further memorialize any of the foregoing.



14.   This Agreement shall be binding upon the Applicant and upon its successors
and permitted assigns and each of them and shall enure to the benefit of the
Bank, and its successors and permitted assigns. Any provision of this Agreement,
which is void or unenforceable, shall be ineffective to the extent void or
unenforceable and shall be severable from the other provisions hereof and this
Agreement shall be interpreted as if such provision were not included herein.
None of the terms of this Agreement shall be amended except in writing signed by
the Bank and any waiver by the Bank shall not constitute any further waiver.



15.   Except as otherwise expressly provided, the Credit, if a Standby Letter of
Credit, shall be subject to the Uniform Customs and Practice for Documentary
Credits as most recently published by the International Chamber of Commerce,
(the “UCP”), or the International Standby Practices as most recently published
by the same organization, (the “ISP”). The Credit, if a Letter of Guarantee,
shall be governed by and construed in accordance with the laws, customs and
regulations which may be in force in any place of payment thereof, or, with the
laws of any jurisdiction to be jointly agreed to by the Applicant in writing and
the Bank. This Agreement shall be governed by and construed in accordance with
the laws of the jurisdiction in which the branch/agency of the Bank, as noted on
the Application, is situated, except, if a Standby Letter of Credit, to the
extent that such laws are inconsistent with the UCP, or ISP and except if a
Letter of Guarantee, to the extent that such laws are inconsistent with the laws
under which a Drawing may be made under the Letter of Guarantee.



16.   This Agreement shall become effective upon the Bank’s receipt of the
following, each of which shall be originals or emailed .pdf copies (followed
promptly by originals) unless otherwise specified:



  a.   executed counterparts of this Agreement and the Guaranty;



  b.   officer’s certificate(s) of the Applicant and each Guarantor certifying
(i) resolutions or other authorizing action, (ii) organizational and governing
documents, and (iii) evidence of the identity, authority and capacity of each
officer thereof authorized to act in connection with this Agreement, the
Guaranty, the Applications, and any related documents, and an officer’s
certificate of the Applicant certifying that no Event of Default exists or would
result from the initial transactions contemplated by this Agreement; and



  c.   certificates of valid existence and good standing for the Applicant and
each Guarantor in its jurisdiction of incorporation or formation.

[Remainder of Page Intentionally Left Blank; Signatures commence on Next Page.]

1

The undersigned agrees to be bound by the terms and conditions set out hereof.

 
Patterson-UTI Energy, Inc.
By /s/ John E. Vollmer III
Name: John E. Vollmer III
Title: Senior Vice President – Corporate Development, CFO & Treasurer
The Bank of Nova Scotia
By /s/ J. Frazell
Name: J. Frazell
Authorized Signatory

2

Exhibit A – Form of Continuing Guaranty

EXHIBIT A

FORM OF CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to Patterson-UTI Energy, Inc.
(“Borrower”) under that certain Reimbursement Agreement dated as of March 16,
2015 (as amended and in effect, the “Agreement”), by and between Borrower and
The Bank of Nova Scotia (the “Bank”), each of the Persons now or hereafter
signatories hereto (each a “Guarantor,” and, collectively, the “Guarantors”)
hereby furnishes in favor of the Bank its joint and several guaranty of the
Guaranteed Obligations (as hereinafter defined) as follows:

1. Reference to Agreement. Each Guarantor agrees that if the Agreement shall
cease to remain in effect for any reason whatsoever during any period and any
part of the Guaranteed Obligations (as hereinafter defined) remain unpaid, then
the terms, covenants, and agreements thereof which are applicable to it shall
nevertheless continue in full force and effect as obligations of such Guarantor
under this Guaranty. Each Guarantor shall take, or refrain from taking, as the
case may be, each action that is necessary to be taken or not taken, as the case
may be, so that no Event of Default is caused by the failure to take or refrain
from taking such action, as the case may be. All capitalized terms used but not
defined herein shall have the meaning assigned to such term in the Agreement.

2. Guaranty. (a) Each Guarantor hereby, jointly and severally, absolutely and
unconditionally guarantees, as a guarantee of payment and not as a guarantee of
collection, the prompt payment in full in Dollars when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of any
and all existing and future indebtedness and liabilities of every kind, nature
and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrower or any Guarantor
(collectively, the “Loan Parties”) arising under the Agreement, any Credit (as
defined in the Agreement), or any related agreement, instrument or document
(collectively, the “Loan Documents”) or otherwise with respect to any Credit, in
each case including interest and fees that accrue after the commencement by or
against any Loan Party or any affiliate thereof of any proceeding under any laws
relating to bankruptcy, insolvency, liquidation, receivership, or
reorganization, or relief of debtors, naming such person or entity (each, a
“Person”) as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding (collectively, the "Guaranteed
Obligations”).

(b) The books and records of the Bank showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor and conclusive for the purpose of
establishing the amount of the Guaranteed Obligations, absent manifest error.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty.

(c) In order to provide for just and equitable contribution among the
Guarantors, the Guarantors agree that in the event a payment shall be made on
any date under this Guaranty by any Guarantor (the “Funding Guarantor”), each
other Guarantor (each a “Contributing Guarantor”) shall indemnify the Funding
Guarantor in an amount equal to the amount of such payment, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor as of such date and the denominator of which shall be the
aggregate net worth of all the Contributing Guarantors together with the net
worth of the Funding Guarantor as of such date. Any Contributing Guarantor
making any payment to a Funding Guarantor pursuant to this Section 2(c) shall be
subrogated to the rights of such Funding Guarantor to the extent of such
payment.

(d) Anything contained in this Guaranty to the contrary notwithstanding, the
obligations of each Guarantor under this Guaranty on any date shall be limited
to a maximum aggregate amount equal to the largest amount that would not, on
such date, render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any applicable provisions of comparable laws relating to bankruptcy,
insolvency, or reorganization, or relief of debtors (collectively, the
“Fraudulent Transfer Laws”), but only to the extent that any Fraudulent Transfer
Law has been found in a final non-appealable judgment of a court of competent
jurisdiction to be applicable to such obligations as of such date, in each case:

(i) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:

(A) any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;

(B) any liabilities of such Guarantor under this Guaranty; and

(C) any liabilities of such Guarantor under each of its other guaranties of and
joint and several co-borrowings of indebtedness, in each case entered into on
the date this Guaranty becomes effective, which contain a limitation as to
maximum amount substantially similar to that set forth in this Section 2(d)
(each such other guaranty and joint and several co-borrowing entered into on the
date this Guaranty becomes effective, a “Competing Guaranty”) to the extent such
Guarantor’s liabilities under such Competing Guaranty exceed an amount equal to
(1) the aggregate principal amount of such Guarantor’s obligations under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d)),
multiplied by (2) a fraction (i) the numerator of which is the aggregate
principal amount of such Guarantor’s obligations under such Competing Guaranty
(notwithstanding the operation of that limitation contained in such Competing
Guaranty that is substantially similar to this Section 2(d)), and (ii) the
denominator of which is the sum of (x) the aggregate principal amount of the
obligations of such Guarantor under all other Competing Guaranties
(notwithstanding the operation of those limitations contained in such other
Competing Guaranties that are substantially similar to this Section 2(d)),
(y) the aggregate principal amount of the obligations of such Guarantor under
this Guaranty (notwithstanding the operation of this Section 2(d)), and (z) the
aggregate principal amount of the obligations of such Guarantor under such
Competing Guaranty (notwithstanding the operation of that limitation contained
in such Competing Guaranty that is substantially similar to this Section 2(d));
and

(ii) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 2(c)).

3. No Setoff or Deductions; Taxes. Each Guarantor represents and warrants that
it is an entity formed or incorporated, as the case may be, under the laws of
one or more states of the United States of America. All payments by the
Guarantors hereunder shall be paid in full, without setoff or counterclaim or
any deduction or withholding whatsoever for any and all Indemnified Taxes or
Other Taxes (as each of the preceding capitalized terms is defined in the Bank
Facility hereinafter referenced (or if not in effect or not containing such
defined terms, as most recently in effect with such defined terms)). If any
Guarantor must make a payment under this Guaranty, such Guarantor agrees that it
will make the payment from one of its U.S. resident offices to the Bank. If
notwithstanding the foregoing, any Guarantor makes a payment to the Bank under
this Guaranty to which Guarantor shall be required by applicable law to deduct
any Indemnified Taxes or Other Taxes from such payments, such Guarantor shall
pay all such taxes to the relevant authority in accordance with applicable law
such that the Bank receives the sum it would have received had no such deduction
or withholding been made and shall also pay to the Bank, within 30 days after
demand therefor, all additional amounts which the Bank specifies as necessary to
preserve the after-tax yield would have received if such taxes had not been
imposed. Such Guarantor shall promptly provide the Bank with an original receipt
or certified copy issued by the relevant authority evidencing the payment of any
such amount required to be deducted or withheld.

4. No Termination. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until (i) all Guaranteed Obligations and any other amounts payable
under this Guaranty are indefeasibly paid and performed in full, and all Credits
have expired or been terminated and can no longer be drawn, or (ii) with respect
to a Guarantor, such Guarantor is released from its obligations under this
Guaranty by (A) an instrument in writing signed by the Bank pursuant to the
Agreement or (B)  as otherwise provided in the Agreement (such Guarantor
referenced in this clause (ii) is herein referred to as a “Released Guarantor”).

5. Waiver of Notices. Each Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Guarantor further waives presentment, protest, notice,
dishonor or default, demand for payment and any other notices to which such
Guarantor might otherwise be entitled.

6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Guaranteed Obligations and any amounts payable under
this Guaranty are indefeasibly paid and performed in full. If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Bank and shall forthwith
be paid to the Bank, to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

7. Waiver of Suretyship Defenses. Each Guarantor agrees that the Bnak may, at
any time and from time to time, and without notice to the Guarantors, make any
agreement with Borrower or with any other person or entity liable on any of the
Guaranteed Obligations or providing collateral as security for the Guaranteed
Obligations, for the extension, renewal, payment, compromise, discharge or
release of the Guaranteed Obligations or any collateral (in whole or in part),
or for any modification or amendment of the terms thereof or of any instrument
or agreement evidencing the Guaranteed Obligations or the provision of
collateral, all without in any way impairing, releasing, discharging or
otherwise affecting the obligations of the Guarantors under this Guaranty. Each
Guarantor waives any defense arising by reason of any disability or other
defense of Borrower or any other guarantor (including any other Guarantor
hereunder), or the cessation from any cause whatsoever of the liability of
Borrower or any other Loan Party, or any claim that such Guarantor’s obligations
exceed or are more burdensome than those of Borrower or any other Loan Party and
waives the benefit of any statute of limitations affecting the liability of such
Guarantor hereunder. Each Guarantor waives any right to enforce any remedy which
the Bank now has or may hereafter have against Borrower or any other Loan Party
and waives any benefit of and any right to participate in any security now or
hereafter held by the Bank. Further, each Guarantor consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of such Guarantor under this Guaranty or which, but for this
provision, might operate as a discharge of such Guarantor.

8. Exhaustion of Other Remedies Not Required. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Obligations. Each Guarantor waives diligence by
the Bank and action on delinquency in respect of the Guaranteed Obligations or
any part thereof, including, without limitation any provisions of law requiring
the Bank to exhaust any right or remedy or to take any action against Borrower,
any other guarantor (including any other Guarantor hereunder), or any other
person, entity or property before enforcing this Guaranty against such
Guarantor, including, but not limited to, the benefits of Chapter 34 of the
Texas Business and Commerce Code, §17.001 of the Texas Civil Practice and
Remedies Code, and Rule 31 of the Texas Rules of Civil Procedure, or any similar
statute.

9. Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Guaranteed Obligations is
revoked, terminated, rescinded or reduced or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of Borrower or any
other person or entity or otherwise, as if such payment had not been made and
whether or not the Bank has in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction, in
each case, however, other than a Released Guarantor.

10. Subordination. Each Guarantor hereby subordinates, to the extent herein
provided and except as otherwise set forth below in this Section 10, all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising (the “Subordinated Obligations”), to the
indefeasible payment in full of all Guaranteed Obligations. As long as no Event
of Default has occurred and is continuing, this Guaranty shall not limit any
Guarantor’s right to receive payment from any Loan Party on account of any
Subordinated Obligations. Upon the occurrence and during the continuation of an
Event of Default, the Guarantor agrees not to accept any payment for any
Subordinated Obligations. In the event of (i) any insolvency, bankruptcy,
receivership, liquidation, reorganization, readjustment, composition or other
similar proceeding relating to a Loan Party, its creditors as such or its
property, (ii) any proceeding for the liquidation, dissolution or other
winding-up of a Loan Party, voluntary or involuntary, whether or not involving
insolvency or bankruptcy proceedings, (iii) any assignment by a Loan Party for
the benefit of creditors, or (iv) any other marshalling of the assets of a Loan
Party, the Guaranteed Obligations (including any interest thereon accruing at
the legal rate after the commencement of any such proceedings and any additional
interest that would have accrued thereon but for the commencement of such
proceedings) shall first be paid in full before any payment or distribution,
whether in cash, securities or other property, shall be made by or on behalf of
or from the estate of such Loan Party to any holder of Subordinated Obligations.
If a Guarantor receives any payment of any Subordinated Obligations in violation
of the terms of this Section, such Guarantor shall hold that payment in trust
for the Bank and promptly turn it over to the Bank, in the form received (with
any necessary endorsements), to be applied to the Guaranteed Obligations.

11. [Reserved].

12. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of Borrower or any other person or entity, or otherwise, all
such amounts shall nonetheless be payable by the Guarantors, jointly and
severally, immediately upon demand by the Bank.

13. Expenses. Each Guarantor shall pay, jointly and severally, on demand all
out-of-pocket expenses (including reasonable attorneys’ fees and expenses and
the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of the Bank’s rights under this
Guaranty, including any incurred in the preservation, protection or enforcement
of any rights of the Bank in any case commenced by or against any Guarantor
under the Bankruptcy Code (Title 11, United States Code) or any similar or
successor statute. The obligations of each Guarantor under the preceding
sentence shall survive termination of this Guaranty.

14. [Reserved].

15. Amendments. No amendment or waiver of any provision of this Guaranty, nor
consent to any departure by any Guarantor herefrom, shall in any event be
effective unless the same shall be in writing and signed, in the case of
amendments, by the Guarantor(s) affected thereby and by the Bank, and, in the
case of consents or waivers, by the Bank, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which made or given. Notwithstanding the foregoing, no Guarantor
shall be released from this Guaranty except as provided in, or referred to in,
as applicable, Section 4 hereof.

16. No Waiver; Enforceability. No failure by the Bank to exercise, and no delay
in exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law or in equity. The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.

17. Assignment; Governing Laws; Jurisdiction. This Guaranty shall (a) bind each
Guarantor and its successors and assigns, provided that such Guarantor may not
assign its rights or obligations under this Guaranty without the prior written
consent of the Bank (and any attempted assignment without such consent shall be
void), (b) inure to the benefit of the Bank and its successors and permitted
assigns, and (c) be governed by the internal laws of the State of New York;
provided that the Bank shall retain all rights arising under applicable federal
law.

Each Guarantor hereby irrevocably (i) submits to the non-exclusive jurisdiction
of any State court sitting in New York City, any United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Guaranty, and
(ii) waives to the fullest extent permitted by applicable law any defense
asserting an inconvenient forum in connection therewith. Service of process by
the Bank in connection with such action or proceeding shall be binding on each
Guarantor if sent to such Guarantor by registered or certified mail at its
address specified below.

18. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from Borrower
such information concerning the financial condition, business and operations of
Borrower as such Guarantor requires, and that the Bank has no duty, and such
Guarantor is not relying on the Bank at any time, to disclose to such Guarantor
any information relating to the business, operations or financial condition of
Borrower.

19. Setoff. Each Guarantor agrees to the provisions of Section 8 of the
Agreement.

20. Further Assurances. Each Guarantor agrees that at any time and from time to
time, at the expense of such Guarantor, to promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Bank may reasonably request, to enable the
Bank to protect and to exercise and enforce the rights and remedies of the Bank
hereunder.

21. Addition of Guarantors. The initial Guarantors hereunder shall be each of
the Subsidiaries of Borrower that are signatories hereto and that are listed on
Schedule 1 attached hereto. From time to time subsequent to the time hereof, if
required under the Agreement, additional Subsidiaries of Borrower (a) may become
parties hereto as additional Guarantors (each an “Additional Guarantor”) by
executing a counterpart of this Guaranty Agreement in the form of Exhibit A-1
attached hereto and (b) shall deliver to the Bank all items required pursuant to
Section 12 of the Agreement. Upon delivery of any such counterpart to the Bank,
notice of which is hereby waived by Guarantors, each such Additional Guarantor
shall be a Guarantor and shall be a party hereto as if such Additional Guarantor
were an original signatory hereof. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Guarantor hereunder, or by any election by the
Bank not to cause any Subsidiary of Borrower to become an Additional Guarantor
hereunder.

22. Notices. All notices, requests and other communications provided for
hereunder shall be in writing and given to the Bank or any Guarantor as provided
in the Agreement.

23. Joint and Several Obligations. Each Guarantor acknowledges that (i) this
Guaranty is a master Guaranty pursuant to which other Subsidiaries of Borrower
now or hereafter may become parties, and (ii) the guaranty obligations of each
of the Guarantors hereunder are joint and several.

24. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND EACH GUARANTEED PARTY WAIVES TRIAL BY JURY WITH RESPECT
TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON OR ARISING OUT OF THIS GUARANTY.
THIS GUARANTY (INCLUDING ANY SUPPLEMENTAL GUARANTY OR OTHER AGREEMENT BY WHICH A
PERSON BECOMES A GUARANTOR), AND THE CREDIT AGREEMENT REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signatures commence on Next Page.]

3

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
day and year first above written.

 
[GUARANTOR]

 
By—
Name:       
Title:       
[GUARANTOR]
By—
Name:       
Title:       

4

SCHEDULE 1
INITIAL GUARANTORS

Patterson Petroleum LLC
Patterson-UTI Drilling Company LLC
Patterson-UTI Management Services, LLC
Universal Well Services, Inc.
Universal Pressure Pumping, Inc.

5

EXHIBIT A-1

COUNTERPART TO CONTINUING GUARANTY

In witness whereof, the undersigned Additional Guarantor has caused this
Counterpart to Continuing Guaranty to be duly executed and delivered by its duly
authorized officer as of the day and year first above written.

[NAME OF ADDITIONAL GUARANTOR]

By:
Name:
Title:


6